     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 1 of 11 Page ID #:30903



1      TRACY L. WILKISON
       Acting United States Attorney
2      SCOTT M. GARRINGER
       Assistant United States Attorney
3      Chief, Criminal Division
       KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
4      Deputy Chief, Major Frauds Section
       CATHY J. OSTILLER (Cal. Bar No. 174582)
5      Senior Litigation Counsel
       ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
6      ALI MOGHADDAS (Cal. Bar No. 305654)
       Assistant United States Attorneys
7      Major Frauds Section
            1100 United States Courthouse
8           312 North Spring Street
            Los Angeles, California 90012
9           Telephone: (213) 894-0526/6159/2435/1786
            Facsimile: (213) 894-6269
10          E-mail:    Kristen.Williams@usdoj.gov
                       Cathy.Ostiller@usdoj.gov
11                     Alex.Wyman@usdoj.gov
                       Ali.Moghaddas@usdoj.gov
12
       Attorneys for Plaintiff
13     UNITED STATES OF AMERICA
14
                                UNITED STATES DISTRICT COURT
15
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
       UNITED STATES OF AMERICA,                No. CR 17-661(A)-DMG
17
                  Plaintiff,                    JOINT STATUS REPORT OF THE
18                                              GOVERNMENT AND DEFENDANT JULIAN
                        v.                      OMIDI; DECLARATION OF KRISTEN A.
19                                              WILLIAMS AND EXHIBITS THERETO
       JULIAN OMIDI,
20       aka “Combiz Omidi,”
         aka “Combiz Julian Omidi,”
21       aka “Kambiz Omidi,”
         aka “Kambiz Beniamia Omidi,”
22       aka “Ben Omidi,”
       SURGERY CENTER MANAGEMENT, LLC,
23     and
       MIRALI ZARRABI, M.D.,
24       aka “Mirali Akba Ghandchi
              Zarrabi,”
25       aka “M.A. Ghandchi Zarrabi,”

26                Defendants.

27

28
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 2 of 11 Page ID #:30904



1            Plaintiff United States of America, by and through its counsel

2      of record, the Acting United States Attorney for the Central District

3      of California and Assistant United States Attorneys Kristen A.

4      Williams, Cathy J. Ostiller, Alexander C.K. Wyman, and Ali Moghaddas,

5      and defendant Julian Omidi, by and through his counsel of record

6      Michael S. Schachter, Randall W. Jackson, Casey E. Donnelly, Edmund

7      W. Searby, and Bruce H. Searby, hereby files a joint status report

8      pursuant to the Court’s August 6, 2021 under seal order (Dkt. 1172).

9      //
10     //
11     //
12     //
13     //
14     //
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 3 of 11 Page ID #:30905



1            This joint status report is based upon the files and records in

2      this case, the attached declaration of Assistant United States

3      Attorney Kristen A. Williams and exhibits thereto, and such further

4      evidence and argument as the Court may permit.

5       Dated: August 13, 2021              Respectfully submitted,

6                                           TRACY L. WILKISON
                                            Acting United States Attorney
7
                                            SCOTT M. GARRINGER
8                                           Assistant United States Attorney
                                            Chief, Criminal Division
9
10
                                            KRISTEN A. WILLIAMS
11                                          CATHY J. OSTILLER
                                            ALEXANDER C.K. WYMAN
12                                          ALI MOGHADDAS
                                            Assistant United States Attorneys
13
                                            Attorneys for Plaintiff
14                                          UNITED STATES OF AMERICA
15

16      Dated: August 13, 2021              __/s/ per email authorization______
                                            MICHAEL S. SCHACHTER
17                                          RANDALL W. JACKSON
18                                          CASEY E. DONNELLY
                                            Willkie Farr & Gallagher LLP
19
                                            EDMUND W. SEARBY
20                                          BRUCE H. SEARBY
                                            Searby LLP
21
                                            Attorneys for Defendant
22                                          JULIAN OMIDI
23

24

25

26

27

28

                                               3
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 4 of 11 Page ID #:30906



1                                   JOINT STATUS REPORT

2      I.    Joint Proposed Redacted Order

3            Per the Court’s order, counsel for the government and defendant

4      JULIAN OMIDI (“OMIDI”) have met and conferred regarding proposed

5      redactions to the Court’s under seal order.         Those proposed

6      redactions are highlighted in Exhibit 1, which will be lodged under

7      seal concurrently with this filing.

8      II.   Seized Digital Devices Belonging to OMIDI

9            The Court’s order directed the parties to meet and confer as to
10     any seized digital devices belonging to OMIDI still in the
11     government’s possession.      The parties’ respective positions on the
12     issue are set forth below.
13           A.   Government’s Position

14           As discussed in the government’s opposition to OMIDI’s motion to

15     suppress (Dkt. 1101 (“Opp.”)), the warrants at issue, including the

16     warrant for the residence of OMIDI and his mother (the “Home

17     Warrant”) and OMIDI’s Gmail account (the “Google Warrant”), included

18     procedures for retaining forensic copies and/or digital devices

19     seized pursuant to the warrants.       (Opp. at 8.)    As also discussed,

20     the government’s filter team offered and, to the extent the relevant

21     parties facilitated it, returned forensic copies or original devices

22     of most, if not all of the digital devices seized in June 2014,

23     including those seized pursuant to the Home and Google Warrants.

24     (Opp. at 29.)

25           In particular, in January 2020, the government notified counsel

26     for OMIDI of its intention to have the government’s Filter Team

27     return to OMIDI digital devices seized from his residence pursuant to

28     the Home Warrant or forensic copies thereof for which he was the
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 5 of 11 Page ID #:30907



1      presumptive privilege holder, noting that (1) only portions of those

2      devices may have been reviewed by the Filter Team; (2) to the extent

3      that review had resulted in the production of discoverable materials

4      to the Prosecution Team, that material had been or would shortly be

5      produced in discovery; (3) the Prosecution Team did not intend to use

6      any of the remainder (which it did not have access to) in its case-

7      in-chief; and (4) it was the Prosecution Team’s understanding that

8      the Filter Team did not intend to continue reviewing the seized items

9      for privilege.    (See Ex. 2 to the Declaration of Kristen A. Williams
10     (“Williams Decl.”).)     This letter was sent to counsel for OMIDI, and

11     copied to counsel for defendants Surgery Center Management, LLC, and

12     Mirali Zarrabi, MD, so that all parties could respond if they had any

13     objection to the proposed procedure.        (Id. at 4-5.)    After the period

14     for that objection had passed with no objection from any of the

15     parties, the government provided the name and contact information for

16     a filter agent who would assist OMIDI’s counsel with the return of

17     the devices.

18           Also in January 2020, the government sent similar letters to

19     counsel for Michael Omidi (who the government understood to be the

20     privilege holder with respect to materials seized from his residence)

21     and Imperium Medical Services, Inc. (which the government understood

22     to be the privilege holder with respect to materials seized from the

23     various GET THIN business locations, including the warrants

24     concerning 9100 Wilshire Boulevard, Suite 800E).          (See Ex. 3 & 4 to

25     the Williams Decl.)     Like the letter to OMIDI’s counsel, these

26     letters were copied to the defendants, including OMIDI, and provided

27     a time for those defendants to object to the proposed procedure.

28

                                               2
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 6 of 11 Page ID #:30908



1      (Ex. 3 at 8-9; Ex. 4 at 12-13.)       No party indicated any objection.

2      (Williams Decl. ¶ 3.)

3            In March 2020, after OMIDI’s counsel had not reached out to the

4      filter agent to coordinate that return, the government sent OMIDI’s

5      counsel another letter (again, copying all defendants) informing them

6      that the Filter Team had additional materials it wished to return.

7      (See Ex. 5 to the Williams Decl.)

8                It is the Prosecution Team’s understanding that the Filter Team

9      commenced returning the devices or forensic images referenced in its
10     letters -- as well as some additional materials it identified,
11     including the weightlosscenters account seized pursuant to the Google
12     Warrant -- to counsel for OMIDI, over the next few months, as
13     referenced in correspondence on which the Prosecution Team was
14     copied. 1    (See Ex. 6 to the Williams Decl.)      It is the Prosecution

15     Team’s understanding that this included the offer of the return of

16     multiple original devices that were not imaged, as referenced in the

17     Filter Team’s May 4, 2020 letter.       (Id. at 35-38.)

18           Thus, OMIDI long ago received the devices or images thereof

19     seized pursuant to the warrants at issue for his own review and had

20     notice that other presumed privilege holders were receiving other

21     materials through a similar procedure in case he wished to seek

22     access to those through them.       These are materials that may greatly

23     exceed those available to the Prosecution Team and, as the

24     Prosecution Team has indicated, it has produced the discoverable

25     materials from them that it received from the Filter Team.           The

26

27
             1The Prosecution Team understands that the materials were
28     offered to Imperium, but that Imperium may not have retrieved some or
       all of them. (Williams Decl. ¶ 4.)
                                          3
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 7 of 11 Page ID #:30909



1      Prosecution Team neither has access to, nor will it seek to admit,

2      the other materials in its case-in-chief and understands the Filter

3      Team is no longer reviewing those materials as of at least early

4      2020.      The Court has already found that the government had probable

5      cause to seize these items and the warrants provided for the

6      retention of these materials.       (Dkt. 1172; Opp. at 8.)      OMIDI has

7      contested the retention of some of these materials in its motion at

8      Dkt. 1162, which the government intends to oppose by August 17, 2021.

9            On August 12, 2021, the government requested that OMIDI’s
10     counsel identify any devices belonging to OMIDI that they believed
11     the government had not provided to OMIDI through his counsel through
12     the production of the device or a forensic copy thereof.           OMIDI’s
13     counsel did not identify any such device.
14           B.      OMIDI’s Position
15                   To Mr. Omidi's knowledge, the Government has not returned
16     any actual devices belonging to Mr. Omidi, including his computer and
17
       smartphones seized during the execution of the search warrants.            The
18
       Court's inquiry is important because to Mr. Omidi's reading the
19
       warrants at issue do not allow for the Government to seize and
20
       indefinitely retain an actual digital storage device, and such
21

22     conduct raises a well recognized Fourth Amendment concern.

23                   In prior communications, and in its statement above, the

24     Government attempts to avoid this question by reframing it as to
25     whether the Government has returned the actual device or an image
26
       (copy) of the data contained on that device. The only original
27
       devices that were offered to be returned to Mr. Omidi           were devices
28

                                               4
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 8 of 11 Page ID #:30910



1      that were broken and/or could not be “imaged.”         For any device where
2      the contents could be imaged, the Government kept the original and
3
       produced only an image.      Returning in discovery an image—which the
4
       defense agrees were produced—does not comply with the warrant or
5
       avoid the constitutional problem here of over-seizing data which has
6
       been repeatedly recognized by the 9th Circuit.         See United States v.
7

8      Comprehensive Drug Testing, 621 F. 3d 1162, 1180 (9th Cir. 2010)(en

9      banc)(guidance that to avoid a general warrant the government must

10     destroy or return non-responsive data.)
11                In this context, the issue or prejudice is not Mr. Omidi's
12
       access to an image/copy of his own data, but the Government's
13
       continuing possession of data (stored on a seized device), which the
14
       Government never established probable cause to seize. See Harbor
15
       Healthcare Sys., L.P. v. United States, -- F. 4th -- 2021 WL 3009732
16

17     at *5 (5th Cir. July 15, 2021)("But Harbor's need does not lie in

18     accessing the government's copies.          Rather, it lies in protecting the

19     privacy of the privileged material in the documents.")
20
                  Here, the prejudice resulting from the Government's
21
       continuing possession of Mr. Omidi's actual devices is to Mr. Omidi's
22
       privacy interest in the data contained on the devices, including
23
       privileged communications, as well as his property interest in the
24

25     devices themselves.     Where, as here, the Government seizes

26     electronically stored data without regards to subject matter and then

27     simply retains all of that data, the result is the unconstitutional
28

                                               5
     Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 9 of 11 Page ID #:30911



1      general search which the Framers recognized to unreasonably prejudice
2      the right to privacy.
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               6
 Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 10 of 11 Page ID #:30912



1                       DECLARATION OF KRISTEN A. WILLIAMS

2         I, Kristen A. Williams, declare as follows:

3         1.   I am an Assistant United States Attorney (“AUSA”) in the

4    United States Attorney’s Office for the Central District of

5    California.    I am one of the attorneys representing the government in

6    this case.    I submit this declaration in support of the government

7    and defendant JULIAN OMIDI’s (“OMIDI”) joint status report, to be

8    filed in United States v. Julian Omidi et al., CR 17-661(A)-DMG.

9         2.   Attached as exhibits 2-6 are true and correct copies of
10   correspondence that I either sent or received a copy of during the
11   course of this case:
12             a.     Exhibit 2 (January 31, 2020 correspondence between the
13   government’s Prosecution Team and counsel for OMIDI);
14             b.     Exhibit 3 (January 31, 2020 correspondence between the
15   Prosecution Team and counsel for Michael Omidi);
16             c.     Exhibit 4 (January 31, 2020 correspondence between the
17   Prosecution Team and counsel for Imperium Medical Services, Inc.);
18             d.     Exhibit 5 (March 20, 2020 correspondence between the

19   Prosecution Team and counsel for OMIDI); and

20             e.     Exhibit 6 (correspondence between April 17 and July 2,

21   2020 between the government’s Filter Team and counsel for OMIDI).

22        3.   I am not aware of any objection raised to the procedures

23   for the return of devices and images set forth in the January 31,

24   2020 correspondence described above.

25        4.   I have been informed by the Filter Team that Imperium

26   Imperium may not have retrieved some or all of the materials offered

27   to it by the Filter Team pursuant to the January 31, 2020

28   correspondence described above.
 Case 2:17-cr-00661-DMG Document 1186 Filed 08/13/21 Page 11 of 11 Page ID #:30913



1         5.     On August 12, 2021, I was copied on an email sent by my co-

2    counsel to OMIDI’s counsel, requesting that they identify any devices

3    belonging to OMIDI that they believed the government had not provided

4    to OMIDI through his counsel through the production of the device or

5    a forensic copy thereof.    OMIDI’s counsel did not identify any such

6    device.

7         I declare under penalty of perjury under the laws of the United

8    States of America that the foregoing is true and correct and that

9    this declaration is executed at Los Angeles, California, on August
10   13, 2021.
11
                                               KRISTEN A. WILLIAMS
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
